Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00742-CV

        PASCUAL MADRIGAL P.L.L.C. d/b/a The Law Offices of Pascual Madrigal,
                                Appellant

                                               v.

                          COMMERCIAL IT SOLUTIONS INC.,
                                   Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 381855
                           Honorable Jason Wolff, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee Commercial IT Solutions Inc. recover its costs of this appeal from
appellant Pascual Madrigal P.L.L.C. d/b/a The Law Offices of Pascual Madrigal.

       SIGNED August 27, 2014.


                                                    Marialyn Barnard, Justice